Per Curiam.
The writ in this ease brings up for review resolutions of the commissioners of the borough of Hawthorne adopted December 9th, 1927, designating Peter Mason as the director of the department of public affairs and the department of public safety in the place and stead of the prosecutor.
The whole question here is whether or not chapter 330, Pamph. L. 1927, authorized such action. That act is a supplement to the Walsh act (Pamph. L. 1911, ch. 221), and was adopted as the result of the finding of the Court of Errors and Appeals in Oliver v. Daly et al., 4 N. J. Adv. R. 1833.
Such legislation permits and authorizes the action taken as evidenced by the resolution under review. The result is that such action and the resolutions are affirmed and the writ of certiorari is dismissed, with costs.